Exhibit 10.29(a)

FORM OF

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED AGREEMENT (“Agreement”) by and between Casey’s General
Stores, Inc. (the “Company”), and                          (the “Employee”),
dated as of the              day of                 , 2010.

Whereas, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Employee,
notwithstanding the possibility, threat, or occurrence of a Change of Control
(as defined below) of the Company; and

Whereas, the Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations and, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement; and

Whereas, the Company and Employee are parties to an Employment Agreement dated
                    , 19    , [as amended by a First Amendment to Employment
Agreement dated             ,             ] ([together, ]the “Prior Agreement”)
concerning the subject matter hereof, which the Company and Employee now desire
to amend, restate and replace as set forth herein.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions. (a) The “Effective Date” shall be the first date during
the “Change of Control Period” (as defined in Section l(b)) on which a Change of
Control occurs. Anything in this Agreement to the contrary notwithstanding, if
the Employee’s employment with the Company is terminated prior to the date on
which a Change of Control occurs, and it is reasonably demonstrated that such
termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (2) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

(b) The “Change of Control Period” is the period commencing on the date hereof
and ending on the earlier to occur of (i) the second anniversary of such date or
(ii) the first day of the month next following the Employee’s normal retirement
date (“Normal Retirement Date”) under the terms of the Casey’s General Stores
401(k) Plan or any successor retirement plan (the “Retirement Plan”); provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
is hereinafter referred to as the “Renewal Date”), the Change of Control Period
shall be automatically extended so as to terminate on the earlier of (x) two
years from such Renewal Date or (y) the first day of the month coinciding with
or next following the Employee’s Normal Retirement Date, unless at least 60 days
prior to the Renewal Date the Company shall give notice that the Change of
Control Period shall not be so extended.

 

1



--------------------------------------------------------------------------------

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

(i) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership, (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of twenty percent (20%) or more of either the then
outstanding shares of Common Stock, no par value, of the Company or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors (hereinafter referred to as the
“Common Stock”), unless such beneficial ownership was acquired as a result of an
acquisition of shares of Common Stock by the Company which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such person, entity or “group” to twenty percent (20%) or
more of the Common Stock of the Company then outstanding; provided, however,
that if a person, entity or “group” shall become the beneficial owner of twenty
percent (20%) or more of the Common Stock of the Company then outstanding by
reason of share purchases by the Company and shall, after such share purchases
by the Company, become the beneficial owner of any additional shares of Common
Stock of the Company, then such person, entity or “group” shall be deemed to
have met the conditions hereof; or

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or

(iii) Consummation of a reorganization, merger, consolidation to which the
Company is a party, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.

 

2



--------------------------------------------------------------------------------

3. Employment Period. The Company hereby agrees to continue the Employee in its
employ, and the Employee hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending on the earlier to
occur of (a) the second anniversary of such date or (b) the first day of the
month coinciding with or next following the Employee’s Normal Retirement Date
(the “Employment Period”).

4. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Employee’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date and (B) the Employee’s services shall be performed
at the location where the Employee was employed immediately preceding the
Effective Date or any office or location less than thirty-five (35) miles from
such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.

(b) Compensation. (i) Base Salary. During the Employment Period, the Employee
shall receive a base salary (“Base Salary”) at a monthly rate at least equal to
the highest monthly base salary paid or payable to the Employee by the Company
during the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Base Salary shall be
reviewed at least annually and shall be increased at any time and from time to
time as shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key employees of the Company and its
subsidiaries. Any increase in Base Salary shall not serve to limit or reduce any
other obligation to the Employee under this Agreement. Base Salary shall not be
reduced after any such increase.

(ii) Annual Bonus. In addition to Base Salary, the Employee shall be awarded,
for each fiscal year during the Employment Period, an annual bonus (an “Annual
Bonus”) in cash at least equal to the average bonus payable to the Employee from
the Company and its subsidiaries in respect of the three fiscal years
immediately preceding the fiscal year in which the Effective Date occurs.

(iii) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus payable as hereinabove provided, the Employee shall be entitled to
participate during the Employment Period in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
employees of the Company and its subsidiaries, in each case providing benefits
which are the economic equivalent to those in effect or as subsequently amended.
Such plans, practices, policies and programs, in the aggregate, shall provide
the Employee with compensation, benefits and reward opportunities at least as
favorable as the most favorable of such compensation, benefits and reward
opportunities provided by the Company for the Employee under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Employee, as provided at any time thereafter with respect to other key employees
of the Company and its subsidiaries.

 

3



--------------------------------------------------------------------------------

(iv) Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its subsidiaries (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs), at least as favorable as the most favorable of
such plans, practices, policies and programs in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee and/or the Employee’s family, as in effect at any time thereafter
with respect to other key employees of the Company and its subsidiaries.

(v) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Employee in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as in effect at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

(vi) Fringe Benefits. During the Employment Period, the Employee shall be
entitled to fringe benefits, including the continued use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company and its subsidiaries in effect
at any time during the 90-day period immediately preceding the Effective Date
or, if more favorable to the Employee, as in effect at any time thereafter with
respect to other key employees of the Company and its subsidiaries.

(vii) Office and Support Staff. During the Employment Period, the Employee shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the
most favorable of the foregoing provided to the Employee by the Company and its
subsidiaries at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as provided at any time
thereafter with respect to other key employees of the Company and its
subsidiaries.

(viii) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee, as in effect at any time thereafter with respect to
other key employees of the Company and its subsidiaries.

 

4



--------------------------------------------------------------------------------

5. Termination. (a) Death or Disability. This Agreement shall terminate
automatically upon the Employee’s death. If the Company determines in good faith
that the Disability of the Employee has occurred (pursuant to the definition of
“Disability” set forth below), it may give to the Employee written notice of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Employee (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Employee shall not
have returned to full-time performance of the Employee’s duties. For purposes of
this Agreement, “Disability” means disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee’s
legal representative (such agreement as to acceptability not to be withheld
unreasonably).

(b) Cause. The Company may terminate the Employee’s employment for “Cause.” For
purposes of this Agreement, “Cause” means (i) an act or acts of personal
dishonesty taken by the Employee and intended to result in substantial personal
enrichment of the Employee at the expense of the Company, (ii) repeated
violations by the Employee of the Employee’s obligations under Section 4(a) of
this Agreement which are demonstrably willful and deliberate on the Employee’s
part and which are not remedied in a reasonable period of time after receipt of
written notice from the Company or (iii) the conviction of the Employee of a
felony.

(c) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” means

(i) the assignment to the Employee of any duties inconsistent in any respect
with the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 4(a) of this Agreement, or any other action by the Company which results
in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Employee;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee;

(iii) the Company’s requiring the Employee to be based at any office or location
other than that described in Section 4(a)(i)(B) hereof, except for travel
reasonably required in the performance of the Employee’s responsibilities;

 

5



--------------------------------------------------------------------------------

(iv) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement; or

(v) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.

For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Employee shall be conclusive.

(d) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Employee’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice). The failure by the Employee to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Employee hereunder or preclude the Employee from
asserting such fact or circumstance in enforcing his rights hereunder.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Employee’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Employee of such termination and (ii) if
the Employee’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Employee or the Disability
Effective Date, as the case may be.

6. Obligations of the Company upon Termination.

(a) Death. If the Employee’s employment is terminated by reason of the
Employee’s death, this Agreement shall terminate without further obligations to
the Employee’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including, for this purpose (i) the Employee’s full
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination or, if higher, at the highest rate in effect at any time from the
90-day period preceding the Effective Date through the Date of Termination (the
“Highest Base Salary”), (ii) the product of the Annual Bonus paid to the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365 and (iii) any compensation previously
deferred by the Employee (together with any accrued interest thereon) and not
yet paid by the Company and any accrued vacation pay not yet paid by the Company
(such amounts specified in clauses (i), (ii) and (iii) are hereinafter referred
to as “Accrued Obligations”). All such Accrued Obligations shall be paid to the
Employee’s estate or beneficiary, as applicable, in a lump sum in cash within 30
days of the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Employee’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided by the Company and any of
its subsidiaries to surviving families of employees of the Company and such
subsidiaries under such plans, programs, practices and policies relating to
family death benefits, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
at any time during the 90-day period immediately preceding the Effective Date
or, if more favorable to the Employee and/or the Employee’s family, as in effect
on the date of the Employee’s death with respect to other key employees of the
Company and its subsidiaries and their families.

 

6



--------------------------------------------------------------------------------

(b) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability, this Agreement shall terminate without further
obligations to the Employee, other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
at any time during the 90-day period immediately preceding the Effective Date
or, if more favorable to the Employee and/or the Employee’s family, as in effect
at any time thereafter with respect to other key employees of the Company and
its subsidiaries and their families.

(c) Cause; Other than for Good Reason. If the Employee’s employment shall be
terminated for Cause, this Agreement shall terminate without further obligations
to the Employee other than the obligation to pay to the Employee the Highest
Base Salary through the Date of Termination plus the amount of any compensation
previously deferred by the Employee (together with accrued interest thereon). If
the Employee terminates employment other than for Good Reason, this Agreement
shall terminate without further obligations to the Employee, other than those
obligations accrued or earned and vested (if applicable) by the Employee through
the Date of Termination, including for this purpose, all Accrued Obligations.
All such Accrued Obligations shall be paid to the Employee in a lump sum in cash
within 30 days of the Date of Termination.

(d) Good Reason; Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate the Employee’s employment other than for
Cause, Disability, or death or if the Employee shall terminate his employment
for Good Reason:

 

7



--------------------------------------------------------------------------------

(i) the Company shall pay to the Employee in a lump sum in cash within thirty
(30) days after the Date of Termination the aggregate of the following amounts:

A. to the extent not theretofore paid, the Employee’s Highest Base Salary
through the Date of Termination; and

B. the product of (x) the Annual Bonus paid to the Employee for the last full
fiscal year (if any) ending during the Employment Period or, if higher, the
Annual Bonus paid to the Employee for the last full fiscal year prior to the
Effective Date (as applicable, the “Recent Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365; and

C. the product of (x) three and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and

D. in the case of compensation previously deferred by the Employee, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and

(ii) for the remainder of the Employment Period, or such longer period as any
plan program, practice or policy may provide, the Company shall continue
benefits to the Employee and/or the Employee’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b)(iv) of this Agreement if the
Employee’s employment had not been terminated, including health insurance and
life insurance, in accordance with the most favorable plans, practices, programs
or policies of the Company and its subsidiaries during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee,
as in effect at any time thereafter with respect to other key employees and
their families, and for purposes of eligibility for retiree benefits pursuant to
such plans, practices, programs and policies, the Employee shall be considered
to have remained employed until the end of the Employment Period and to have
retired on the last day of such period.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program.

 

8



--------------------------------------------------------------------------------

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Employee about the amount of any payment
pursuant to Section 9 of this Agreement), plus in each case interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”).

9. Certain Reduction of Payments by the Company. (a) Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (a “Payment”) would be nondeductible by the
Company for Federal income tax purposes because of Section 280G of the Code,
then the aggregate present value of amounts payable or distributable to or for
the benefit of the Employee pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of Payments which are
not Agreement Payments shall also be reduced (but not below zero) to an amount
expressed in present value which maximizes the aggregate present value of
Payments without causing any Payment to be nondeductible by the Company because
of Section 280G of the Code. For purposes of this Section 9, present value shall
be determined in accordance with Section 280G(d)(4) of the Code.

(b) All determinations required to be made under this Section 9 shall be made by
KPMG LLP, or such other firm as shall have conducted the most recent audit of
the Company’s financial statements (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days of the Date of Termination or such earlier time as is requested by
the Company and an opinion to the Employee that he has substantial authority not
to report any Excise Tax on his Federal income tax return with respect to any
Payments. Any such determination by the Accounting Firm shall be binding upon
the Company and the Employee. The Employee shall determine which and how much of
the Payments shall be eliminated or reduced consistent with the requirements of
this Section 9, provided that, if the Employee does not make such determination
within ten business days of the receipt of the calculations made by the
Accounting Firm, the Company shall elect which and how much of the Payments
shall be eliminated or reduced consistent with the requirements of this
Section 9 and shall notify the Employee promptly of such election. Within five
business days thereafter, the Company shall pay to or distribute to or for the
benefit of the Employee such amounts as are then due to the Employee under this
Agreement.

 

9



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Payments will have been made by the Company which should not
have been made (“Overpayment”) or that additional Payments which will not have
been made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculations required to be made hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Employee which the Accounting Firm believes
has a high probability of success determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
the Employee shall be treated for all purposes as a loan ab initio to the
Employee which the Employee shall repay to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Employee to the Company if and to the extent such
deemed loan and payment would not either reduce the amount on which the Employee
is subject to tax under Section 1 and Section 4999 of the Code or generate a
refund of such taxes. In the event that the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(d) If, at the time of the Employee’s “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)), (i) the Employee shall be a “specified employee” (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes deferred compensation
the payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company (or its affiliate, as applicable) shall not pay
such amount on the otherwise scheduled payment date but shall instead accumulate
such amount and pay it on the first business day of the seventh (7th) month
following such separation from service, without interest.

10. Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by the Employee during the Employee’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by the Employee or his
representatives in violation of this Agreement). After termination of the
Employee’s employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

 

10



--------------------------------------------------------------------------------

11. Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows: If to the
Company, to Casey’s General Stores, Inc., P.O. Box 3001, One Convenience Blvd.,
Ankeny, Iowa 50021, Attn: President; and if to the Employee, to her address
appearing on the books of the Company, or to her residence, or to such other
address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

11



--------------------------------------------------------------------------------

(e) The Employee’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision thereof.

(f) This Agreement contains the entire understanding of the Company and the
Employee with respect to the subject matter hereof. The Prior Agreement is
hereby terminated.

(g) The Employee and the Company acknowledge that the employment of the Employee
by the Company is “at will”, and, prior to the Effective Date, may be terminated
by either the Employee or the Company at any time, with or without cause, and
with or without prior notice. The Employee acknowledges that this Agreement does
not constitute a contract of continued employment for any specified term, or a
contract of any type for any benefits or rights of employment, until the
Effective Date hereof, and that upon a termination of the Employee’s employment
prior to the Effective Date, there shall be no further rights under this
Agreement.

IN WITNESS WHEREOF, the Employee has hereunto set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company as caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

CASEY’S GENERAL STORES, INC. By:  

 

  Robert J. Myers, Chief Executive   Officer and President

 

ATTEST: By:  

 

  Brian J. Johnson   Vice President -Finance and Corporate Secretary

 

12